 496325 NLRB No. 79DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Keeler Brass Co., 317 NLRB 1110 (1995).Keeler Die Cast and International Union, UnitedAutomobile, Aerospace and Agricultural Imple-
ment Workers of America (UAW), AFLŒCIO.
Case 7ŒCAŒ40259March 23, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge and amended charge filed onSeptember 29 and October 14, 1997, the General
Counsel of the National Labor Relations Board issued
a complaint on October 24, 1997, alleging that the Re-
spondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification
in Case 7ŒRCŒ20932. (Official notice is taken of the
‚‚record™™ in the representation proceeding as defined
in the Board™s Rules and Regulations, Secs. 102.68
and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part anddenying in part the allegations in the complaint.On December 19, 1997, the General Counsel filed aMotion for Summary Judgment. On December 23,
1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint and its response to theMotion for Summary Judgment, the Respondent not
only relies on the objections it filed to the election in
the underlying representation case, but also makes two
additional arguments. It contends (1) that the certifi-
cation of the Union should not have issued because
there was an unremedied unfair labor practice at the
time of the election and (2) that the bargaining unit in
which the Respondent will be ordered to bargain if the
Motion for Summary Judgment is granted must be
deemed inappropriate in light of a position the General
Counsel is taking in a different pending unfair labor
practice case.Even accepting the factual premises of these conten-tions, we find no basis for denying the Motion for
Summary Judgment. As to the first contention, the
unremedied unfair labor practice to which the Re-
spondent refers was the Respondent™s own domination
of, and provision of support to, an in-house organiza-
tion (the ‚‚Keeler Brass Grievance Committee™™), inviolation of Section 8(a)(2) and (1) of the Act.1As theparty that committed the violation and was ordered by
the Board to remedy it, the Respondent obviously
knew whether or not it had complied with that order,
and therefore could have raised this point before the
election. It did not, but rather stipulated to the election
that was held. In any event, any contention that the
election should now be set aside is meritless, since the
Union whose certification the Respondent now attacks
won the election notwithstanding the Respondent™s un-
lawful support of the in-house committee. As for the
Respondent™s contention that the General Counsel is
taking a position in another case which is inconsistent
with the certification of the Union as the bargaining
representative of a unit limited to employees at the Re-
spondent™s Stevens Street facility, the Respondent™s
proper course is to raise its argument in the other case.
The Respondent stipulated to the appropriateness of
the unit concerned here, and it has alleged no change
in the unit that would warrant reopening the represen-
tation case to revisit the determination.For these reasons, we find that all representationissues raised by the Respondent were or could have
been litigated in the prior representation proceeding.
The Respondent does not offer to adduce at a hearing
any newly discovered and previously unavailable evi-
dence, nor does it allege any special circumstances that
would require the Board to reexamine the decision
made in the representation proceeding. We therefore
find that the Respondent has not raised any representa-
tion issue that is properly litigable in this unfair labor
practice proceeding. See Pittsburgh Plate Glass Co. v.NLRB, 313 U.S. 146, 162 (1941). Accordingly, wegrant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Grand Rapids,
Michigan (the Steven Street facility) has been engaged
in the manufacture and nonretail sale of die cast auto-
mobile parts and furniture hardware. During the 1996
calendar year, the Respondent, in the course and con-
duct of its business operations, purchased and received
at its Steven Street facility goods valued in excess of
$50,000 directly from points located outside the Stateof Michigan. We find that the Respondent is an em-
ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00496Fmt 0610Sfmt 0610D:\NLRB\325.059APPS10PsN: APPS10
 497KEELER DIE CAST2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held December 12, 1996, theUnion was certified on September 3, 1997, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time production andmaintenance employees including all leadmen,
quality auditors and material handling clerks em-
ployed by the Employer at its facility located at
236 Stevens Street, S.W., Grand Rapids, Michi-
gan, but excluding all office clerical employees,
quality analysts, technical employees, professional
employees, casual employees, guards and super-
visors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince September 9, 1997, the Union has requestedthe Respondent to bargain, and, since that date, the Re-
spondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after September 9, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Keeler Die Cast, Grand Rapids, Michigan,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with International Union,United Automobile, Aerospace and Agricultural Imple-
ment Workers of America (UAW), AFLŒCIO as the
exclusive bargaining representative of the employees in
the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time production andmaintenance employees including all leadmen,
quality auditors and material handling clerks em-
ployed by the Employer at its facility located at236 Stevens Street, S.W., Grand Rapids, Michi-
gan, but excluding all office clerical employees,
quality analysts, technical employees, professional
employees, casual employees, guards and super-
visors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Grand Rapids, Michigan, copies of the
attached notice marked ‚‚Appendix.™™2Copies of thenotice, on forms provided by the Regional Director for
Region 7 after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since September 9, 1997.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00497Fmt 0610Sfmt 0610D:\NLRB\325.059APPS10PsN: APPS10
 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalUnion, United Automobile, Aerospace and Agricultural
Implement Workers of America (UAW), AFLŒCIO as
the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time production andmaintenance employees including all leadmen,
quality auditors and material handling clerks em-
ployed by Keeler Die Cast at our facility located
at 236 Stevens Street, S.W., Grand Rapids, Michi-
gan, but excluding all office clerical employees,
quality analysts, technical employees, professional
employees, casual employees, guards and super-
visors as defined in the Act.KEELERDIECASTVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00498Fmt 0610Sfmt 0610D:\NLRB\325.059APPS10PsN: APPS10
